Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This action is a non-final, first office action in response to application 16/537,705 filed on August 12, 2019. Claim(s) 1-6 are currently pending and have been examined. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on August, 21, 2018, under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	
	Claim(s) 1 and 5-6 recite the limitation “…sets the cost of delivering second packages….” However, applicant hasn’t provided antecedent basis for this limitation. Examiner, respectfully, suggest applicant consider amending the limitation to recite “the controller sets a cost of delivering second packages….” Examiner, respectfully, notes that he will interpret the claim as “…sets a cost of delivering second packages….” Therefore, there is insufficient antecedent basis for this limitation. Furthermore, dependent claim(s) 2-4 are also rejected based on their dependency from Claim 1.

	Claim 6 recites “a non-transitory storage medium stored with an information processing program, the information processing program for causing a computer to:,”  however, applicant has failed to provide a transitional phrase for the limitation(s). As such, the claim can at least be interpreted as either “comprising” or “consisting of”; therefore, the scope of the claim is indefinite. Examiner, respectfully, suggest applicant provide a transitional phrase within the claim limitation(s), but for examination purposes the limitations will be interpreted as if applicant provided a transitional phrase of ‘comprising,” see below rejection. Therefore, this limitation is rejected for failing to provide a transitional phrase.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 5-6 recites an entity that can determine a set of first packages and set of second packages. The entity will then determine a cost for delivering the second set of packages based on the number of first packages and then providing a cost to deliver the second set of packages to a user. Independent Claim(s) 1 and 5-6 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and managing personal behavior or relationships or interactions between people and/or mental processes (observations and/or evaluations). Claim(s) 1 and 5-6 recites “acquiring a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area,” “setting the cost of delivering second packages by the vehicle on the basis of the number of first packages, the second packages being different from the first packages,” and “providing information on the cost to a user present within the predetermined area,” step(s) and function(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. For instance Claim(s) 1 and 5-6, are similar to an entity receiving a first and second set of packages, which, the entity will then determine a cost to deliver the second set of packages and Claim 1: a controller; Claim 5: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 6: a non-transitory storage medium and a computer) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim(s) 1 and 5-6 recite(s) the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “acquiring,” “setting,” and “providing,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: a controller; Claim 5: have no additional elements, which, this claim limitation can be performed in the human mind or by a human using a pen and paper; and Claim 6: a non-transitory storage medium and a computer). Examiner, notes, that the controller, non-transitory storage medium, and computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes Electric Power Group, LLC, the court found that selecting information, based on the types of information and availability of information in a power grid environment, for collection, analysis, and display was merely selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity (See, MPEP 2106.05(g)). Here, the controller will acquire delivery information for a set of packages and the controller will then determine a delivery price based on the amount of packages and the display the delivery cost to a user, which, at best is merely selecting a particular data source or type of data to be manipulated thus the limitations is merely a form of insignificant extra-solution activity.  Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a Flook, the court found performing repetitive calculations merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the controller is able to calculate delivery cost information for each potential user that request package delivery by a delivery vehicle, see applicant’s specification paragraph(s) 0016, 0026, and 0039. Also, similar to Versata Dev. Group, Inc., the court found storing and retrieving information in memory was merely well-understood, routine, and conventional computer functions. In this case, the controller is able to store information into memory and then execute those instructions thus at best is merely storing and then retrieving instructions to determine the delivery cost for packages, see applicant’s specification 0026. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible

	Claim(s) 2-4: The various metrics of Claim(s) 2-4 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 1 and 5-6, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-4 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed Claim(s) 1-6 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2017/0169385) in view of Loppatto et al. (US 2015/0363843).
	Regarding Claim 1, High et al., an information processing apparatus comprising a controller, wherein
The controller acquires a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area. (Paragraph(s) 0021-0024)(High et al. teaches a control circuit (i.e., controller) that is able to receive information from a remote customer specifying a delivery request that includes the customer selecting item(s) from a plurality of item(s) from a retail shopping facility, see paragraph(s) 0021 and 0023-0024. High et al., further, teaches one or more delivery vehicles that are configured to carry the ordered items to the customer based on a corresponding delivery address, see paragraph 0022)  
The controller sets the cost of delivering second packages by the vehicle on the 
The controller provides information on the cost to a user present within the predetermined area. (Paragraph 0044)(High et al. teaches that the reduced delivery cost can be presented to the remote user. Examiner, respectfully, notes that the control circuit (i.e., controller) is able to present the delivery cost to the customer, see Claim 16)

	But, Loppatto et al. in the analogous art of determining delivery cost, teaches sets the cost of delivering second packages by the vehicle on the basis of the number of first packages. (Paragraph(s) 0119 and 0144-0145)(Loppatto et al. teaches a system that allows a user to place a delivery order via a retailer website. The system will make a determination, via a user profile, historical information/data that will indicate that certain items were delivered to a certain address at certain times in the past. Loppatto et al., further, teaches that the system will then determine an expected or forecasted item volume (i.e., second package(s)) that will possibly be ordered later. Loppatto et al., further, teaches that a delivery cost can be determined for an item that is to be transported by a carrier, which, the system will indicate for how much an item may be delivered for to a certain address (i.e., estimated cost being the cost of delivering the second package by the vehicle based on the first packages ordered in the past).  The system will also provide these delivery cost to the user, see paragraph 0139)
	It would have been prima facia obvious to one of ordinary skill in the art before


	Regarding Claim 3, High et al./Loppatto et al., teaches all the limitations as applied to Claim 1 and wherein the controller sets the cost so that the larger the number of first packages, the lower the cost. (High et al. teaches the system will determine a delivery cost as a function of a base delivery charge for the item(s) selected by the remote customer, see paragraph 0027. High et al., further, teaches that the system will then use control circuit (i.e., controller) to calculate the delivery cost along with the reduce cost based on various delivery parameters, see paragraph 0011. High et al., also, teaches that the customer can order four or more of the items and the delivery cost will be less than the delivery price for delivering only one such item (i.e., the larger the number of first packages, the lower the cost), see paragraph(s) 0028 and 0040-0041. Examiner,  further, respectfully notes that, the limitation “so that,” (emphasis added) is intended use language, therefore, as long as the prior art teaches the 

	Regarding Claim 4, High et al./Loppatto et al., teaches all the limitations as applied to Claim 1 and wherein
the controller calculates an estimated cost on the basis of the number of first packages 
the controller provides information on the calculated estimated cost to the user. (Paragraph 0044)(High et al. teaches that a modified reduced delivery cost can be presented to the customer) 
	With respect to the above limitations: while High et al. teaches calculating a modified delivery cost based on the number of items in a deliver request and then providing the modified delivery request to the user. However, High et al., doesn’t 
	But, Loppatto et al. in the analogous art of determining delivery cost, teaches first packages acquired in the past, the estimated cost being the cost of delivering the second package by the vehicle in the future. (Paragraph(s) 0119 and 0144-0145)(Loppatto et al. teaches a system that allows a user to place a delivery order via a retailer website. The system will make a determination, via a user profile, historical information/data that will indicate that certain items (i.e., first packages acquired in the past) were delivered to a certain address at certain times. Loppatto et al., further, teaches that the system will then determine an expected or forecasted item volume (i.e., second package(s)) that will possible be ordered. Loppatto et al., further, teaches that a delivery cost can be determined for an item that is to be transported by a carrier, which, the system will indicate for how much an item may be delivered for to a certain address (i.e., estimated cost being the cost of delivering the second package by the vehicle in the future. The system will also provide these delivery cost to the user, see paragraph 0139. Examiner, respectfully, notes that based on BRI and applicants specification, paragraph 0016, the above reference teaches such limitation when applicants specification recites “the controller may calculate an estimated cost, which is the future cost of delivery of the second packages by the vehicle, on the basis of the number of the first packages acquired in the past, and provide information on the calculated estimated cost to the users,” since the above reference discloses determining certain items that have been ordered in the past and then making a determination for future 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user of High et al., by incorporating the teachings of determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to enhance customer experiences and loyalty by providing associated costs to future delivery items for the user’s selection, which, in turn will improve the delivery experience for the user. (Loppatto et al.: Paragraph 0002)

	Regarding Claim 5, High et al./Loppatto et al., teaches an information processing method comprising: 
Acquiring a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area. (See, relevant rejection of Claim 1(a))
Setting the cost of delivering second packages by the vehicle on the basis of the number of first packages, the second packages being different from the first packages. (See, relevant rejection of Claim 1(b)
Providing information on the cost to a user present within the predetermined area. (See, relevant rejection of Claim 1(c))

	Regarding Claim 6, High et al./Loppatto et al., teaches a non-transitory storage medium stored with an information processing program, (Paragraph 0018)(High et al. teaches a non-transitorily memory that stores computer instructions that cause the control circuit to execute the process)
the information processing program for causing a computer to:
Acquire a number of first packages scheduled to be delivered by a vehicle that delivers packages to a predetermined area. (See, relevant rejection of Claim 1(a))
Set the cost of delivering second packages by the vehicle on the basis of the number of first packages, the second packages being different from the first packages. (See, relevant rejection of Claim 1(b))
Provide information on the cost to a user present within the predetermined area. (See, relevant rejection of Claim 1(c)) 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US 2017/0169385) in view of Loppatto et al. (US 2015/0363843) and further in view of Brannigan et al. (US 2018/0342007).
	Regarding Claim 2, High e al./Loppatto et al., teaches all the limitations as applied to Claim 1
when the user demands delivery of the second packages, 

	With respect to the above limitations: while High et al. teaches a user being able to specify combining additional orders to their first order by sending an order via a user interface. However, High et al. and Loppatto et al., do not explicitly teach generating a route for the delivery vehicle after a user demands an order and then presenting the route to either the driver or the vehicle.   
	But, Brannigan et al. in the analogous art of delivering items to a consumer, teaches 
the controller generates a path of the travel of the vehicle so that the path passes through the location of the user. (Paragraph(s) 0072-0074)(Brannigan et al. teaches a system that allows a consumer to place an order for one or more items, which, a user can make the decision to group other orders that are within the same delivery areas together (i.e., user demands delivery of second packages) with the consumers order. The user will then provide the order to the data server for processing, he controller generates a path of the travel of the vehicle,” will meet the claim) 
the controller provides the generated path to the driver of the vehicle or to the vehicle. (Paragraph 0074)(Brannigan et al. teaches that delivery route will be transmitted to the deliverer device for display, which, allows the deliverer to follow the route to deliver the order to the consumer. Brannigan et al., also, teaches that the deliverer route can be provided to the automatically piloted delivery vehicle, see paragraph 0077)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the delivery system for determining a delivery cost for the number of first items that will be displayed to a user of High et al. and determining a delivery cost for a future item to be delivered based on the historical purchase of an item by a user and then displaying the future delivery cost to a user for an item of Loppatto et al., by incorporating the teachings of  determining a route for a deliverer based on the consumer ordered items and grouped items within the order and providing the route to the deliverer or the vehicle of the deliverer of Brannigan et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide the fastest 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628